AN indictment charged the defendant with stealing several articles of personal property, and alleged their aggregate value to be 250 dollars, but did not specify the separate value of any one article. Plea, not guilty. Verdict of guilty, and judgment accordingly. Motion in arrest of judgment, be*225cause the specific value of each article charged to have been stolen was not alleged in the indictment. Held, that motion could not be sustained. The defendant was convicted of stealing all the things mentioned in the indictment: in such case, the statement of one value to all the articles stolen is sufficient. 3 Bac. Abr. 560.